Lyon, J.
The only question presented by this appeal is, whether the justice, when he took time to consider upon the cause, adjourned the same for a longer time than the statute allows.
The statute provides that “ whenever a justice shall take time to consider upon a cause submitted to him for decision, he shall continue the cause to a time to be by him named, not more than seventy-two hours from the time the same is so submitted, at which time he shall enter his judgment.” R. S., ch. 120, sec. 96.
We are entirely satisfied that it was the intention of the legislature, in the enactment of this statute, to give the justice *45seventy-two hours of secular time in which to consider the cause and determine his judgment. This view is sustained by the reasoning and decision of this court in Ridgley v. The State, 7 Wis., 661, decided nearly twenty years ago. So far as we are advised, that case has never been overruled, nor its correctness questioned.
"We understand the true principle to be (and so hold) that, when a statute, like that under consideration, gives hours in which to perform a given act, and does not mention an intervening Sunday, the hours of an intervening Sunday are to be excluded from the computation of time.
By the Court. — Judgment affirmed.